          Case 1:18-cv-11061-DJC Document 43 Filed 08/29/19 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS




 BEIN MEDIA GROUP LLC,
                                                       Civil Action No. 18-CV-11061-DJC
                        Plaintiff,
 vs.


 BEIN.COM, BEIN.BIZ, BEIN.CO,
 BEIN.EVENTS, BEIN.IN, BEIN.MEDIA,
 BEIN.MOBI, BEIN.PRO, BEIN.TEL,
 BEIN.TV, BEINCHANNEL.COM,
 BEINCHANNELS.COM,
 BEINENTERTAINMENT.COM,
 BEINFILMS.COM, BEINHOSTING.COM,
 BEINSERVICES.COM AND ONBEIN.COM

                    Defendants in rem.



                                 ~4PH0PeSEPI JUDGMENT

       This is an in rem action filed by PlaintiffbeIN Media Group LLC ("beIN" or "Plaintiff)

against the Defendant Domain Names <bein.com>, <bein.biz>, <bein.co>, <bein.events>,

<bein.in>, <bein.media>, <bein.mobi>, <bein.pro>, <bein.tel>, <bein.tv>, <beinchannel.com>,

<beinchannels.com>, <beinentertaiment.com>, <beinfilms.com>, <beinhosting.com>,

<beinservices.com> and <onbein.com>. Honza Jan Zicha("Mr. Zicha") is the registrant of the

Defendant Domain Names. The registrar of the Defendant Domain Names is located in this

judicial district and has deposited a certificate tendering control of the Defendant Domain Names

to this Court pursuant to 15 U.S.C. § 1125(d)(2)(D)(i). See ECF No. 17.

       Pending before the Court is Plaintiffs Motion to for Entry of Judgment. The Court has

considered Plaintiffs motion, memorandum of law, and the facts in the accompanying

declarations. Plaintiff has requested statutory damages, attorneys' fees, and costs, in an amount

separate from and which does not overlap with the amounts that Plaintiff may be entitled to
             Case 1:18-cv-11061-DJC Document 43 Filed 08/29/19 Page 2 of 3




recover in belNMedia group LLC v. bein.ae, et al. (S.D. Cal. Case No. 3:18-cv-01042-CAB-

MDD) and beIN Media Group LLC v. bein.qa, (D. Del. Case No. 1:18-cv-00794-CFC).

       IT IS HEREBY ORDERED THAT:


        1.       Mr. Zicha has failed to answer Plaintiffs Complaint, and Plaintiff has confirmed

the facts alleged in its Complaint through sworn declarations. See ECF Nos. 8-2, 8-3, 8-4.

       2.        Mr. Zicha has violated the Anticybersquatting Consumer Protection Act

("ACPA"), 15 U.S.C. §1125(d), by registering, renewing, and/or using the Defendant Domain

Names in bad faith, including by attempting to extort over $500,000.00 from beIN on the eve of

the World Cup by threatening to sell the Defendant Domain Names to the notorious pirate

beoutQ, which Mr. Zicha knew had been costing beIN millions of dollars in lost revenue from

the piracy of belN's broadcasts.

       3.       Plaintiff, as the rightful owner of the "beIN" marks, is the rightful owner of the

Domain Names at issue, including the Defendant Domain Names.

       4.       The Court has previously ordered the registrar(s) of the Defendant Domain

Names to transfer them to Plaintiff. See ECF No. 28.

       5.       Mr. Zicha shall pay Plaintiff $49,000 in statutory damages for the 17 domain

names at issue in this case, pursuant to 15 U.S.C. § 1125(d)(3) and § 1117(a).

       6.       Mr. Zicha shall pay Plaintiff s court costs in the amount of $1,379.25, pursuant to

15 U.S.C. § 1125(d)(3) and § 1117(a) and as described in Plaintiffs Bill of Costs (ECF No. 32).

       7.       Mr. Zicha acted willfully, deliberately, and in bad faith in his registration,

trafficking in, and/or use of the Defendant Domain Names. Mr. Zichahas also unduly prolonged

this litigation by entering into and then reneging on an enforceable settlement agreement and

further by ignoringthis Court's order that the settlement agreementreached by the parties is



                                                 -2-
             Case 1:18-cv-11061-DJC Document 43 Filed 08/29/19 Page 3 of 3




enforceable. This is therefore an "exceptional case" under 15 U.S.C. § 1117(a). Accordingly,

Mr. Zicha shall compensate Plaintiff for the reasonable attorneys' fees of $75,780.60 associated

with this action for work done by Plaintiff's counsel, Sidley Austin LLP, plus additional

reasonable attorneys' fees incurred in preparing the motion for entry ofjudgment. Plaintiff has

(20) days from the date of this Order within which to submit to the Court Plaintiffs statements

of its additional fees.

        8.      Judgment is hereby entered in favor of Plaintiff and against Mr. Zicha in the

amount of $126,159.85, plus the additional amount to be determined after Plaintiff submits its

statements of its additional fees.




SO ORDERED.




DATED:                               20
                                                             HON. DENISE
                                                             U.S. District Judge




                                                -3-
